Case: 21-10849     Document: 00516501713          Page: 1    Date Filed: 10/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 7, 2022
                                   No. 21-10849
                                                                        Lyle W. Cayce
                                                                             Clerk

   W.S., by and through his next friend Elizabeth S.G.,

                                                            Plaintiff—Appellant,

                                       versus

   Dallas Independent School District,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:20-CV-2776


   Before King, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant W.S. appeals the district court’s dismissal of his
   claims brought under the Americans with Disabilities Act (“ADA”) and
   § 504 of the Rehabilitation Act. The district court concluded it lacked
   jurisdiction to hear these claims because W.S. failed first to exhaust his
   administrative remedies. We affirm.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10849      Document: 00516501713            Page: 2    Date Filed: 10/07/2022




                                      No. 21-10849


                                           I.
          W.S. is a minor with autism and Down syndrome. Before coming to
   the United States, he spent the first nine years of his life in a crib in Bulgaria,
   where he was severely malnourished. As a result of these formative
   deprivations, W.S. developed a propensity to consume objects within his
   reach, whether edible or not, causing him to choke or experience other
   related emergencies. Upon W.S.’s enrollment in school, the Dallas
   Independent     School     District   (“DISD”)      provided     him    with    an
   “Individualized Education Program” (“IEP”) pursuant to the Individuals
   with Disabilities Education Act (“IDEA”). The IEP was designed to include
   individually tailored services to accommodate W.S.’s disabilities.
          Although the IEP identified protocols to ensure W.S.’s safety, W.S.
   nonetheless ingested inedible objects on multiple occasions, harming himself
   in the process. In May 2019, after one such incident, W.S.’s parent,
   Elizabeth, emailed DISD employees explaining the gravity of W.S.’s
   disability and outlining solutions to prevent W.S. from consuming inedible
   objects, such as storing away small objects and supervising him while using
   small educational items. Subsequently, school officials and Elizabeth
   convened an Admission, Review, and Dismissal Meeting (“ARD”), 1 where
   Elizabeth sought assurances that W.S.’s IEP sufficiently documented his
   choking hazards and that DISD would make reasonable accommodations to
   better ensure his safety at school.
          The problems persisted, however. A month later, W.S. ingested a
   plastic straw and pen cap while at school. Elizabeth again emailed DISD



          1
            An ARD is an informal procedure under the IDEA where a committee—
   comprised of the child’s parents, special education teachers, and school district
   employees—meets to develop a child’s IEP. 19 Tex. Admin. Code § 89.1050.




                                           2
Case: 21-10849        Document: 00516501713              Page: 3      Date Filed: 10/07/2022




                                         No. 21-10849


   employees explaining W.S.’s choking risk and urging that his “IEP clearly
   states that he must have constant supervision.” Following this incident,
   DISD agreed to Elizabeth’s request for (and W.S.’s physician’s
   recommendation for) one-on-one supervision. But W.S. was yet again not
   properly supervised: he ingested six rubber gloves that required emergency
   surgery to remove.
           Elizabeth sued on W.S.’s behalf under the ADA and § 504 of the
   Rehabilitation Act, claiming DISD intentionally discriminated against W.S.
   by failing to provide a safe environment and reasonable accommodations.
   W.S. claimed compensatory damages for his injuries. DISD moved to
   dismiss under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). The
   district court granted DISD’s 12(b)(1) motion, concluding it lacked
   jurisdiction because W.S. failed to exhaust his administrative remedies. W.S.
   timely appealed.
                                              II.
           We review de novo a district court’s grant of a 12(b)(1) motion to
   dismiss for lack of subject matter jurisdiction. T.B., by & through Bell v. Nw.
   Indep. Sch. Dist., 980 F.3d 1047, 1050 (5th Cir. 2020). 2 We take “the well-
   pled factual allegations of the complaint as true and view them in the light
   most favorable to the plaintiff.” Id. at 1051 (quotation marks omitted).




           2
              Our circuit has not addressed whether the IDEA’s exhaustion requirement is
   jurisdictional. See Logan v. Morris Jeff Cmty. Sch., No. 21-30258, 2021 WL 4451980, at *2
   (5th Cir. Sept. 28, 2021); T.B., 980 F.3d at 1050 n.2. The issue was not briefed and does
   not impact this appeal. DISD timely raised exhaustion in its 12(b)(1) and 12(b)(6) motions,
   and we review a district court’s ruling on either motion under the same de novo standard.




                                               3
Case: 21-10849      Document: 00516501713           Page: 4    Date Filed: 10/07/2022




                                     No. 21-10849


                                          III.
          On appeal, W.S. challenges the district court’s ruling that he had to
   exhaust the IDEA’s administrative remedies before pressing his
   disability-discrimination claims in federal court. For the following reasons,
   we conclude that the district court did not err.
                                          A.
          The IDEA “offers States federal funds to assist in educating children
   with disabilities.” Endrew F. ex rel. Joseph F. v. Douglas Cnty. Sch. Dist. RE-1,
   137 S. Ct. 988, 993 (2017); see 20 U.S.C. § 1400 et seq. In exchange for the
   funds, States agree to provide a “free appropriate public education,” or
   “FAPE,” to all children with certain disabilities. T.B., 980 F.3d at 1051
   (quoting 20 U.S.C. § 1412(a)(1)(A)). A FAPE includes both special-
   education instruction and “related services,” such as necessary “support
   services.” Endrew F., 137 S. Ct. at 994 (quoting 20 U.S.C. § 1401(26), (29)).
   States document a disabled student’s individualized needs and services in an
   IEP, which “serves as the ‘primary vehicle’ for providing each child with the
   promised FAPE.” Fry v. Napoleon Cmty. Schs., 137 S. Ct. 743, 749 (2017)
   (citation omitted). Parents dissatisfied with their child’s IEP must first
   exhaust the IDEA’s administrative procedures before seeking relief in federal
   court. 20 U.S.C. § 1415(f)–(g), (l).
          To prevent plaintiffs from side-stepping the IDEA’s administrative
   procedures, Congress extended the exhaustion requirement to certain non-
   IDEA claims. Fry, 137 S. Ct. at 750. Section 1415(l) provides that students
   bringing claims under other disability laws, like the ADA or Rehabilitation
   Act, must first exhaust the IDEA’s administrative remedies if their claims
   “seek[] relief that is also available under [the IDEA].” 20 U.S.C. § 1415(l).
          In Fry v. Napoleon Community Schools, the Supreme Court explained
   how to apply § 1415(l). Whether a plaintiff’s non-IDEA claims are subject to




                                           4
Case: 21-10849      Document: 00516501713          Page: 5   Date Filed: 10/07/2022




                                    No. 21-10849


   § 1415(l) exhaustion “hinges on whether [he] seeks relief for the denial of a
   FAPE” since this is the only “relief” the IDEA provides. Fry, 137 S. Ct. at
   754. “If a lawsuit charges such a denial, the plaintiff cannot escape
   [exhaustion] merely by bringing [his] suit under a statute other than the
   IDEA.” T.B., 980 F.3d at 1052 (alteration in original) (quoting Fry, 137 S. Ct.
   at 754). The Court added that, in reviewing the complaint, we should not
   overemphasize a plaintiff’s “use (or non-use) of particular labels and terms,”
   because a “‘magic words’ approach would make § 1415(l)’s exhaustion rule
   too easy to bypass.” Fry, 137 S. Ct. at 755. Instead, we must look to the
   “substance” of the plaintiff’s claims to see whether the “gravamen of [his]
   complaint seeks redress for a school’s failure to provide a FAPE, even if not
   phrased or framed in precisely that way.” Ibid.
          If this inquiry does not resolve the matter, Fry offered additional
   guidance. The Court first sketched two instructive hypotheticals:
          First, could the plaintiff have brought essentially the same
          claim if the alleged conduct had occurred at a public facility
          that was not a school—say, a public theatre or library? And sec-
          ond, could an adult at the school—say, an employee or visi-
          tor—have pressed essentially the same grievance?

   Id. at 756. A “yes” answer to those questions would suggest that the
   complaint is not rooted in the denial of a FAPE and that § 1415(l) exhaustion
   is not required. Ibid. Additionally, Fry told courts to review the “history of
   the proceedings.” Id. at 757. A plaintiff’s previous pursuit of IDEA
   administrative remedies “will often provide strong evidence that the
   substance of a plaintiff’s claim concerns the denial of a FAPE.” Ibid. Both of
   these clues are useful “indicator[s]” but are “not entirely dispositive” of the
   necessity for § 1415(l) exhaustion. T.B., 980 F.3d at 1052.




                                          5
Case: 21-10849       Document: 00516501713           Page: 6     Date Filed: 10/07/2022




                                      No. 21-10849


                                           B.
          Applying Fry, we conclude that W.S.’s claims are subject to § 1415(l)
   exhaustion.
          First, we examine the substance of W.S.’s claims. In essence, W.S.
   alleges that DISD failed to provide the necessary services listed in his IEP to
   accommodate his disability. Because a student’s IEP is the primary vehicle
   for providing a FAPE,” W.S.’s claim “sound[s] in the IDEA.” Fry, 137 S.
   Ct. McMillen v. New Caney Indep. Sch. Dist., 939 F.3d 640, 645 (5th Cir.
   2019); see also Logan v. Morris Jeff Cnty. Sch., No. 21-30258, 2021 WL
   4451980, at *2 (5th Cir. Sept. 28, 2021) (“[W]hen a complaint raises . . . the
   lack of support services for students with disabilities, it likely seeks relief that
   is available under the IDEA.”). Consider the complaint’s specific allegations:
   W.S. alleges that but for DISD’s failure to constantly supervise him, provide
   one-on-one supervision, and remove small, inedible objects from his
   environment, he would not have been harmed. DISD’s duty to provide such
   individualized services arises from the district’s FAPE obligations. Those
   obligations require the district to provide “appropriate and necessary
   accommodations tailored to [W.S.’s] unique and individualized needs.”
   Heston, Next Friend of A.H v. Austin Indep. Sch. Dist., 816 F. App’x 977, 981
   (5th Cir. 2020) (cleaned up); see also Lillbask ex rel. Mauclaire v. Conn. Dep’t
   of Educ., 397 F.3d 77, 92–94 (2d Cir. 2005) (finding “related services”
   includes addressing safety concerns such as removing choking hazards).
   Ultimately, then, W.S. claims DISD failed to meet these obligations, and so
   his claims—although brought under the ADA and Rehabilitation Act—are
   subject to IDEA exhaustion. See Heston, 816 F. App’x at 982 (disabled
   student’s ADA and Rehabilitation Act claims were subject to IDEA
   exhaustion because they were premised on inadequate supervision, which
   “fundamentally concern[s] a student’s educational needs”).




                                            6
Case: 21-10849      Document: 00516501713          Page: 7   Date Filed: 10/07/2022




                                    No. 21-10849


          In response, W.S. suggests an alternative reading of his complaint. His
   claims, he argues, really concern DISD’s failure to heed his parent’s request
   to remove choking hazards from his environment. He argues that such a
   request is more like asking to modify a physical space, which falls under the
   ambit of general disability-discrimination laws and not the IDEA. We
   disagree. Accepting W.S.’s argument would require us to overlook the
   complaint’s other allegations about his harm resulting from DISD’s deficient
   supervision and its failure to comply with his IEP. But we must review the
   complaint as a whole rather than each allegation in isolation. T.B., 980 F.3d
   at 1053 n.4. And even if we could take a claim-by-claim approach, W.S.’s
   request to remove choking hazards from the classroom still seeks an
   accommodation tied to his unique educational-access needs, stemming from
   DISD’s FAPE obligations. In other words, because a “choking hazard . . .
   could interfere with a disabled child’s right to receive a [FAPE],” the
   IDEA’s administrative procedures can provide the relief W.S. seeks through
   a revised IEP. Lillbask, 397 F.3d at 93. W.S.’s claims are, therefore, subject
   to § 1415(l) exhaustion.
          Considering the Fry hypotheticals reinforces this conclusion. See Fry,
   137 S. Ct. at 756. Under the first hypothetical, W.S. would have no claim
   against a public library or theater because such facilities are not required to
   accommodate his disability by providing one-on-one supervision or removing
   inedible objects. See Heston, 816 F. App’x at 982 (plaintiff’s deficient
   supervision claim failed the first Fry hypothetical because non-school
   “facilities are not required to accommodate a learning disability by providing
   a trained and supervised aide”). Likewise, for the second hypothetical, it is
   hard to “imagine an adult visitor or employee” bringing a viable claim against
   the school for failure to remove indigestible choking hazards. Fry, 137 S. Ct.
   at 757. So, here, “the FAPE requirement is all that explains why only [W.S.]




                                         7
Case: 21-10849        Document: 00516501713              Page: 8      Date Filed: 10/07/2022




                                         No. 21-10849


   in the school setting . . . has a viable claim,” showing that his complaint really
   targets the district’s failure to provide a FAPE. Id. at 756.
           Turning to Fry’s second clue—the history of proceedings—W.S.
   contends his decision not to pursue IDEA relief shows his complaint is not
   really for a denial of FAPE. As discussed, when a plaintiff “resort[s] to the
   IDEA’s administrative procedures before filing suit,” this provides a “strong
   indicator that the gravamen of his complaint is in the denial of a FAPE.” T.B.,
   980 F.3d at 1052. The inverse is not true, however. If it were, plaintiffs would
   be incentivized to forgo the IDEA’s administrative procedures to evade the
   exhaustion requirement. See, e.g., Logan, 2021 WL 4451980, at *1 (finding
   complaint asserting Rehabilitation Act and ADA claims actually concerned
   denial of a FAPE, even though student did not previously pursue IDEA
   procedures).
           W.S. also argues that because he seeks only compensatory damages—
   which are unavailable under the IDEA 3—his complaint does not seek “relief
   available” under the IDEA. Our court has previously rejected this argument,
   however. We have explained that “relief available” under § 1415(l) refers not
   to a plaintiff’s requested remedies but rather whether the IDEA can remedy
   the type of conduct a plaintiff complains of. McMillen, 939 F.3d at 648.
   Otherwise, a plaintiff could sidestep the IDEA’s exhaustion requirement
   “merely by tacking on a request for money damages.” Ibid. (quotation
   omitted).




           3
             The IDEA provides “equitable monetary awards, such as reimbursement of
   expenses like private school tuition a family unnecessarily incurred in the past to provide
   special education services,” but it does not provide “traditional compensatory damages,”
   such as “damages for injuries.” McMillen, 939 F.3d at 646–47.




                                               8
Case: 21-10849      Document: 00516501713           Page: 9   Date Filed: 10/07/2022




                                     No. 21-10849


          In sum, because W.S. essentially seeks relief for denial of a FAPE, he
   must first exhaust IDEA’s administrative procedures under § 1415(l). The
   district correctly dismissed his complaint for lack of jurisdiction.
                                                                   AFFIRMED.




                                          9